Citation Nr: 0703411	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to June 
2002.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
dyshidrotic eczema and assigned a 10 percent disability 
rating.  The veteran appeals the initial rating assigned for 
his service-connected skin disability.  

The Board notes that the veteran advised that he was a 
resident of Missouri and requested that his claims file be 
transferred from the Nashville RO to the St. Louis RO in July 
2002 correspondence.  The transfer was accomplished in July 
2002.  

The Board also observes that the veteran requested a Travel 
Board hearing in his May 2004 VA Form 9; however he later 
wrote in the August 2004 Hearing Election form that he no 
longer wanted a hearing.  Thus, the veteran's hearing request 
is withdrawn.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's service-connected dyshidrotic eczema more 
closely approximates constant exudation or itching, extensive 
lesions, or marked disfigurement; however, the medical 
evidence does not show that his service-connected skin 
disability is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema under the 
old schedule for rating skin disabilities.

3.  The veteran's service-connected dyshidrotic eczema is not 
manifested by more than 40 percent of the entire body or more 
than 40 percent of exposed areas, affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period under the revised criteria for rating skin 
disabilities.    

CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent 
for the veteran's service-connected dyshidrotic eczema have 
been approximated under the old schedule for rating skin 
disabilities.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 
4.7, 4.118, Diagnostic Code 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was not provided VCAA notice 
prior to the June 2002 rating decision; however, there was no 
harm to the veteran because service connection was granted 
for his skin disability effective June 30, 2002, the day 
after his separation from service.  After the veteran filed a 
notice of disagreement with respect to the initial rating 
assigned for his service-connected skin disability, the RO 
sent a VCAA notice letter in March 2004 and subsequently 
readjudicated his claim as will be explained in greater 
detail below.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (explaining that where notice was not provided 
prior to the agency of original jurisdiction's (AOJ's) 
initial adjudication, the defect can be remedied by the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ.)   

In correspondence dated in March 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  Specifically, the RO advised the veteran of 
what the evidence must show to establish entitlement to an 
increased evaluation for his service-connected disability.  
The RO also explained that VA needed medical evidence showing 
current treatment to support his claim for an increased 
evaluation and asked the veteran to provide certain 
information regarding any treatment that he received for his 
claimed disability so that VA could obtain the records.  The 
RO additionally asked the veteran to send the requested 
information or evidence as soon as he could or contact the RO 
within 60 days.  Thus, the veteran was essentially asked to 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, the RO 
advised the veteran that he may lose money if he took more 
than one year to send the information needed and his claim 
was granted because VA would not be able to pay him back to 
the date he filed his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  Although the veteran in this case 
filed his claim before separation from active military 
service (i.e., in April 2002), the Board notes that the 
veteran's effective date is June 30, 2002, which is the day 
after separation from service.      
  
The Board further observes that the RO provided the veteran 
with a copy of the June 2002 rating decision, and the April 
2004 Statement of the Case (SOC), which included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records 
dated from July 2003 to April 2004.  The veteran was also 
afforded with a VA skin disease examination in March 2004.  
Furthermore, several statements from the veteran and/or his 
representative as well as a written statement from the 
veteran's mother are of record.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006). 


III.	Analysis   

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended effective August 30, 2002.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  VAOPGCPREC 3-00.  As the 
veteran filed his claim before the regulation change, the 
Board will evaluate the veteran's service-connected 
dyshidrotic eczema under both the old and revised rating 
criteria for skin disabilities.    


Rating Criteria for Skin Disabilities Prior to August 30, 
2002

The veteran asserted in the May 2004 VA Form 9 that his skin 
disability more closely approximates the criteria associated 
with a 30 percent rating.  The veteran's service-connected 
dyshidrotic eczema is currently rated as 10 percent disabling 
under Diagnostic Code 7806 for eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  Under Diagnostic Code 7806, a 
10 percent rating is prescribed for symptoms of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  

At the outset, the Board notes that it is unclear which 
symptomatology shown in the veteran's treatment records are 
attributable to his service-connected skin disability.  From 
June 2002 to April 2004, VA medical examiners have evaluated 
essentially the same symptomatology but diagnosed him with 
various skin disorders to include dyshidrotic eczema, atopic 
dermatitis, irritant hand dermatitis, and ectopic dermatitis.  
The Court has held that when it is not possible to separate 
the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  As the symptomatology 
involving the veteran's service-connected eczema is virtually 
indistinguishable from symptomatology that has been 
clinically associated with other nonservice-connected skin 
disorders, the Board will consider all such symptomatology in 
evaluating the veteran's increased rating claim resolving the 
benefit of the doubt in the veteran's favor.  

In order for the veteran to receive the next higher rating of 
30 percent under Diagnostic Code 7806, his service-connected 
skin disability should approximate constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The Board notes that the evidence does not suggest that the 
veteran has marked disfigurement as a result of his service-
connected skin disability.  Indeed, no medical examiner from 
June 2002 to April 2004 has indicated that manifestations of 
the veteran's skin disability have caused such a severity of 
disfigurement.  Nevertheless, the veteran objectively 
demonstrated increased moisture in the hands bilaterally with 
lichenification and scaling along the upper lip and corners 
of the mouth and along the fingers and web spaces bilaterally 
with fissuring noted at the June 2002 discharge examination.  
The veteran's VA treatment records from July 2003 to April 
2004 also show that the veteran objectively demonstrated 
hyperpigmented mildly lichenified plaques and ill-defined 
hyperpigmented lichenified papules on the arms; eczematous 
changes, a skin rash, edematous papules, ill-defined scaly 
fissured plaques, and small papulovesicles on the hands 
and/or fingers; hyperpigmented pink patches consistent with 
lichenified papules on the corner of the mouth and neck; and 
facial lesions during that period.  It is additionally 
observed that the veteran was prescribed topical 
corticosteroids (i.e., fluocinonide cream, hydrocortisone 
cream, and triamcinolone cream) and antifungal medication 
(i.e., ketaconazole cream) at various times to treat such 
symptoms by examiners from July 2003 to April 2004.  The 
March 2004 VA examination report further notes that the 
veteran showed crusting between the fingers with elevation of 
a thick white crust and areas of hyperpigmentation on the 
arms.  Moreover, the veteran's mother wrote in a May 2004 
statement that the veteran constantly itched, developed 
ulcerated rashes oozing with pus at times, and had itchy 
sores on his hands due to his skin disability.  The veteran's 
mother is considered competent to report the visible symptoms 
of the veteran's disability.  Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994).  Thus, the evidence reveals that the 
veteran's skin disability is manifested by periodic 
exudation, constant itching, and several lesions affecting 
the face and/or mouth, arms, hands and/or fingers, and neck.  
In consideration of the foregoing, the Board finds that the 
overall disability picture as shown by the evidence reveals 
that the veteran's skin disability more closely approximates 
the schedular criteria associated with the 30 percent rating 
under Diagnostic Code 7806.  

Although the veteran is entitled to the next higher 30 
percent rating for his service-connected disability under 
Diagnostic Code 7806, the schedular criteria for the next 
higher rating of 50 percent has not been approximated.  
Indeed, the veteran does not contend and the evidence does 
not show that he has eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.   

Based on the foregoing, the Board finds that the veteran is 
entitled to an increased rating of 30 percent for his 
service-connected skin disability throughout the entire 
appeal period under the old rating criteria.  


Increased rating under Revised Rating Criteria for Skin 
Disabilities 

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 10 percent rating is warranted for dermatitis or eczema 
that is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

In order for the veteran to receive the next higher 
disability rating of 60 percent under the revised Diagnostic 
Code 7806, the disability picture associated with his 
service-connected skin disability should approximate more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

Nonetheless, the veteran does not contend and the evidence 
does not show that his service-connected skin disability more 
nearly approximates such criteria.  Indeed, the March 2004 VA 
examination report reveals that manifestations of the 
veteran's eczema at that time involved less than one percent 
of his total body surface.  While the examiner did not 
specifically address the percentage of exposed area affected 
by eczema, the examiner did provide detailed descriptions and 
measurements of the affected areas and it is clear that they 
do not cumulatively cover more than 40 percent of the 
veteran's exposed areas.  There is additionally no indication 
in the VA treatment records from July 2003 to April 2004 that 
symptomatology associated with eczema covers more than 40 
percent of the veteran's entire body or more than 40 percent 
of his exposed areas.  Furthermore, the medical evidence does 
not show that the veteran has had constant or near-constant 
systemic therapy to treat his eczema at any time relevant to 
the appeal period.  Therefore, the assignment of a 60 percent 
rating under Diagnostic Code 7806 is not warranted under the 
new schedule for rating skin disabilities.  


The Board notes that consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the evidence to include the 
veteran's treatment records shows that his service-connected 
skin disability is more appropriately considered under 
Diagnostic Code 7806 under both the old and new schedule for 
rating skin disabilities.  There is no additional functional 
impairment or symptomatology associated with the veteran's 
service-connected skin disability that warrants further 
consideration under alternate diagnostic codes.  

While the veteran has reported that his service-connected 
skin disability adversely affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.



ORDER

Entitlement to an initial rating of 30 percent for service-
connected dyshidrotic eczema for the entire appeal period is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


